Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 1 of 28

AFFIDAVIT OF SPECIAL AGENT PETER MILLIGAN
IN SUPPORT OF AN APPLICATION FOR COMPLAINT CHARGING

COSTA, GAMA, HENRIQUE, MELO, DASILVAa COSTA AND GONCALVES

I, Peter Milligan, state:

INTRODUCTION

1. I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) since 2009. I am an “investigative or law enforcement officer of the United
States” Within the meaning of Title 18, United States Code, Section 2510(7). I am currently
assigned to the Boston Group VI Field Office. As an ATF Special Agent, my duties include the
investigation of violations of laws related to firearms trafficking firearm possession by
prohibited persons, and the use of firearms in drug trafficking crimes. I am a graduate of the
ATF National Academy and of the Federal Law Enforcement Training Center.

2. This affidavit is based on an ongoing, multi-agency investigation into the criminal
activities of a criminal organization known as “Primeiro Comando da Massachusetts” or “PCM.”
The agencies involved in the investigation include: the ATF; the Department of Homeland
Security, Homeland Security Investigations; the Massachusetts State Police; the Malden Police
Department; the Chelsea Police Department; the Somerville Police Department; the Middlesex
Sheriff’s Office; the Lowell Police Departrnent; the Weymouth Police Department; and the
Marlborough Police Department.

3. This affidavit is being submitted in support of a criminal complaint for members
and/or associates of PCM for various federal crimes, including RICO conspiracy in violation of
18 U.S.C. § 1962(d); conspiracy to commit robbery and robbery in violation of the Hobbs Act,
18 U.S.C. § 1951; conspiracy to distribute controlled substances in violation of 21 U.S.C. § 846;

engaging in the business of dealing in firearms Without a license in violation of 18 U.S.C. §

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 2 of 28

922(a)(l)(A); and alien in possession of a firearm in violation of 18 U.S.C. § 922(g)(5). The
defendants for whom there is probable cause to believe that they have committed the above
crimes are: Marcio Costa, a/k/a “Marcino” and “Marcinn” (“COSTA); Joao Pedro Marques
Guirnares Gama, a/k/a “Bahiam`nho” (“GAMA”); Breno Henrique DaSilva (“HENRIQUE”);
Alvaro Dos Santos Melo (“MELO”); Edson DaSilva (“DASILVA”); lgor Costa (“I. COSTA”); n
and Vinicius Goncalves de Assis (“GONCALVES”).

4. Based on the investigation as set forth below, COSTA has been identified as a
leader in PCM. COSTA is 28 years old and is presently residing in Malden, MA - based on the
investigation, prior to residing in Malden, COSTA resided in Somerville, MA, but stopped
staying in Somerville after a gang-related shooting took place at his Somerville residence Based
upon a review of records maintained by the Departrnent of Homeland Security, COSTA was a
Brazilian national, and became a naturalized citizen of the United States on or about February
28, 2019. There is probable cause to believe that COSTA has committed the following federal
crimes: (1) RICO conspiracy in violation of 18 U.S.C. § 1962(d); (2) conspiracy to commit
robbery in violation of the Hobbs Act, 18 U.S.C. § 1951; (3) conspiracy to distribute controlled
substances in violation of 21 U.S.C. § 846; and (4) engaging in the business of dealing in
firearms without a license in violation of 18 U.S.C. § 922(a)(1)(A).

5. Based on the ongoing investigation as set forth below, GAMA has been identified
as being a member/associate in PCM. GAMA is 21 years old and is presently residing in
Malden, MA - like COSTA, prior to residing in Malden, GAMA had resided in Somerville, MA,
but stopped staying in Somerville after a gang-related shooting took place at his Somerville

residence Based upon a review of records maintained by the Department of Homeland Security,

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 3 of 28

GAMA is a Brazilian national, and illegally present in the United States. There is probable cause
to believe that GAMA has committed the following federal crimes: (1) RICO conspiracy in
violation of 18 U.S.C. § 1962(d); (2) conspiracy to commit robbery in violation of the Hobbs
Act, 18 U.S.C. § 1951; y(3) conspiracy to distribute controlled substances in violation of 21
U.S.C. § 846; (4) engaging in the business of dealing in firearms without a license`in violation of
18 U.S.C. § 922(a)(1)(A); and (5) alien in possession of a firearm in violation of 18 U.S.C. §
922(8)(5)-

6. Based on the ongoing investigation as set forth below, HENRIQUE has been
identified as being a member/associate in PCM. HENRIQUE is 20 years old and is presently
residing in Somerville, MA. Based upon a review of records maintained by the Department of
Homeland Security, HENRIQUE is a Brazilian national, and illegally present in the United
States. There is probable cause to believe that HENRIQUE has committed the following federal
crimes: (l) RICO conspiracy in violation of 18 U.S.C. § l962(d); (2) conspiracy to commit
robbery in violation of the Hobbs Act, 18 U.S.C. § 1951; and (3) conspiracy to distribute
controlled substances in violation of 21 U.S.C. § 846.

7. Based on the ongoing investigation as set forth below, MELO has been identified
as being a member/associate in PCM. MELO is 22 years old and is presently residing in Everett,
MA. Based upon a review of records maintained by the Department of Homeland Security,
MELO is a Brazilian national, and illegally present in the United States. There is probable cause
to believe that MELO has committed the following federal crimes: (1) RICO conspiracy in
violation of 18 U.S.C. § 1962(d); (2) conspiracy to commit robbery in violation of the Hobbs

Act, 18 U.S.C. § 1951; and (3) conspiracy to distribute controlled substances in violation of 21

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 4 of 28

U.S.C. § 846.

8. Based on the ongoing investigation as set forth below, DASILVA has been
identified as being a member/associate in PCM. DASILVA is 19 years old and was previously a
resident of Whitman, MA. DASILVA is presently in state custody facing kidnapping and
firearms charges due to the PCM-related armed kidnapping described below. Based upon a
review of records maintained by the Department of Homeland Security, DASILVA is a Brazilian
national, who is presently a legal permanent resident in the United States. There is probable
cause to believe that DASILVA has committed the following federal crimes: (1) RICO
conspiracy in violation of 18 U.S.C. § l962(d), and (2) Hobbs Act robbery in violation of 18
U.S.C. § 1951.

9. Based on the ongoing investigation as set forth below, I. COSTA has been
identified as being a member/associate in PCM. I. COSTA is 20 years old and was previously a
resident of Framingham, MA. I. COSTA, who is a U.S. citizen, is presently in state custody
facing charges arising out of his illegal activities on behalf of PCM. There is probable cause to
believe that I. COSTA has committed the following federal crimes: (1) RICO conspiracy in
violation of 18 U.S.C. § 1962(d), and (2) Hobbs Act robbery in violation of 18 U.S.C. § 1951.

10. Based on the ongoing investigation as set forth below, GONCALVES has been
identified as being a member/associate in PCM. GONCALVES is 21 years old and was
previously a resident of Revere, MA. GONCALVES is presently in state custody facing charges
arising out of his illegal activities on behalf of PCM. Based upon a review of records maintained
by the Department of Homeland Security, GONCALVES is a Brazilian national, who is

presently a legal permanent resident in the United States. There is probable cause to believe that

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 5 of 28

GONCALVES has committed the crime of RICO conspiracy in violation of 18 U.S.C. § l962(d).

ll. The facts in this affidavit come from my review of records and/or reports, my
training and experience, and information obtained from other agents, officers and witnesses This
affidavit is only intended to establish that there is probable cause for the requested complaint and
does not set forth all of the facts in regard to this ongoing investigation

PROBABLE CAUSE

The PCM Gang

12. Federal and local investigators have been involved in the investigation of PCM
for approximately seven months. The PCM investigation arose out of an investigation of illegal
firearms trafficking in communities North of Boston. The initial stages of the investigation
involved the use of two Cooperating Witnesses (hereinafter referred to as CW-l”l and “CW-2”2)
to make controlled buys of illegal firearms from individuals. These gun buys led to the
identification of PCM because its members/associates were actively involved in illegally selling

firearms in communities such as Somerville and Malden. As of the present date, investigators

 

‘ CW-l has requested that his/her identity not be revealed for fear of reprisal or harm to his/her
physical safety. I am aware of CW-l ’s identity and have met with CW-l personally. CW-l has
provided accurate, truthful, and reliable information to law enforcement, including the ATF and
Homeland Security Investigations (“HSI”) in the past and continues to do so to the present CW-
l has a minor criminal history and no convictions CW-l has received money from the
government and has been promised protection against retaliation, including possible relocation,
upon disclosure of CW-l ’s cooperation with law enforcement CW-l is also seeking
immigration assistance to remain in the United States.

2 CW-2 has requested that his/her identity not be revealed for fear of reprisal or harm to his/her
physical safety. I am aware of CW-2’s identity and have met with CW-2 personally. CW-2 has
provided accurate, truthful, and reliable information to law enforcement, including the ATF and
HSI, in the past and continues to do so to the present. CW~2 has no criminal history. CW~2 has
received money from the government and has been promised protection against retaliation,
including possible relocation, upon disclosure of CW-2’s cooperation with law enforcement
CW-2 is also seeking immigration assistance to remain in the United States.

5

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 6 of 28

have seized 31 firearms, including 27 handguns, two sawed-off shotguns, one shotgun, one rifle,
and several hundred rounds of various types of ammunition pursuant to the investigation The
investigation further uncovered that PCM members/associates not only illegally sell firearms, but
also engage in various types of violent crimes (including robberies, kidnappings, and assaults) as
well as drug trafficking As of the present date, investigators have identified PCM
members/associates committing crimes in the following Massachusetts communities: Malden,
Revere, Everett, Somerville, Boston, Marlborough, Weymouth, Framingham, Peabody,
Maynard, Lowell, Chelsea and Abington. In addition, PCM members/associates have admitted
to obtaining both illegal drugs and illegal firearms from sources in other states, including New
Jersey, as well as committing violent crimes in other states.

13. Based on admissions by PCM members/associates, including GAMA, PCM
began approximately two years ago in Massachusetts. PCM members and associates, including
GAMA and COSTA, have further admitted that the gang’s members and associates deal drugs
(including cocaine, cocaine base, heroin, and marijuana) and commit various crimes, including
violent crimes such as armed robberies, armed assaults, and kidnappings. Along these lines, as
discussed below, GAMA told CW-l and CW-2 that PCM not only committed robberies in
Massachusetts, but that they had also done at least one armed robbery in Connecticut targeting a
drug dealer and his family - GAMA told CW-l and CW-2 that, during the robbery, GAMA held
a gun to the head of the dealer’s daughter. lnvestigators have identified numerous social media
postings of PCM gang members/associates identifying and boasting about PCM, including
flashing gang signs. As one example, COSTA posted an image of the initials “PCM” on the

floor of a residence Spelled out in $100 bills. Investigators have also seized photos from gang

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 7 of 28

members/associates in which they identify as “PCM,” including through graffiti. Other seized
photos show PCM members/associates displaying firearms and magazines for firearms loaded
with rounds of ammunition Law enforcement has also seized a baseball bat with “PCM”
emblazoned on it.

14. PCM members/associates have stated that PCM is led by a “Boss” to whom they
report. GAMA was recorded on numerous occasions referring to his “Boss,” and to acting on
behalf of the “Boss.” Per the investigation, investigators have identified COSTA as the “Boss”
to whom GAMA referred. In fact, as discussed below, COSTA was introduced to an undercover
ATF agent as a PCM leader, and Was active in the discussion with the undercover agent of a
planned armed robbery - this planned robbery was part of a sting operation instituted per the
investigation During this discussion, COSTA repeatedly stated that it was likely that gang
members/associates would commit murder in conjunction with the planned armed robbery.
COSTA’s statement about murder echoed prior recorded meetings with GAMA where he also
stated that the PCM gang members would likely commit murder as part of the planned robbery.
In addition to openly discussing the gang and its operations, PCM members/associates have
committed numerous crimes as part of their membership/association with the gang as set forth
below.

PCM’s On_goi_ng Robberv/Drug Traff`lck`gg Conspiracv

15. As noted above, the initial stages of the investigation involved CW-l and CW-2
targeting PCM members/associates through controlled illegal firearms sales. During some of
these sales, GAMA was recorded asking the CWs to identify drug dealers for PCM to rob.

Based on GAMA’s statements, investigators established a sting operation to identify PCM

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 8 of 28

members/associates involved in armed robberies. Per instructions from investigators, the CWs
told GAMA that they were aware of a disgruntled Mexican drug courier who could provide a
target - the disgruntled drug courier was in fact an ATF undercover agent. GAMA thereafter
pushed the CWs to help set-up the robbery. For example, on January 8, 2019, GAMA left a
series of voicemails for CW-l. During the voice mails, GAMA indicated he and his gang were
prepared to do a robbery and were waiting for the CWs to set it up:

MESSAGE #l - What’s up my friend.

MESSAGE #2 - I have everything set up.

MESSAGE #3 - People that have money, houses everybody I know will do it, we are

all about the crime.

MESSAGE #4 - All right my friend get everything ready and let me know.

MES SAGE #5 - Or just tell me and I Will set everything up.

MESSAGE #6 - We have guns, .455, we always have guns.

MESSAGE #7 - Let me know as soon as possible so we can get the best one. I can call

my gang so we can do the robbery. Then we can sell the guns to you. Each person gets a

piece of the cake.
Not only did GAMA relate that the gang was prepared to do the robbery to CW-l and CW-2,
other cooperators were informed by PCM members/associates that the gang had a robbery
brewing which would result in a large take for the gang.

16. On March 8, 2019, the undercover agent and the CWs met with GAMA in an
undercover vehicle equipped with a recording device. The undercover also wore a recording

device. During the meeting, the undercover asked GAMA: “You rob motherf***ers?” GAMA

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 9 of 28

answered affirmatively The undercover asked GAMA if he robbed drug stash houses. GAMA
replied: “Yes.” The undercover then claimed that he was a disgruntled cocaine courier working
for a Mexican drug trafficking organization (“DTO”) that was setting-up operations in the
Boston area. The undercover stated that he was responsible for transporting cocaine for the DTO
from stash houses, and further stated that every time he collected cocaine at the DTO’s stash
houses, he observed at least ten (10) “kilos of pure cocaine.”

17. The undercover agent told GAMA that the stash house always had two guards,
one of whom was armed with a pistol. GAMA replied, “That’s not a problem if this guy has,
always has a pistol we have to shoot him first, you know? It’s easy.” The undercover asked
GAMA if he had a “crew” to conduct the robbery. GAMA responded, “Yeah . .. Of coursc, we
can do it.” The undercover asked GAMA how many crew members he would need to conduct
the robbery. GAMA explained that it depended on the size of the house, and, if it was a big
house, it would require at least four men to conduct the robbery. The undercover also discussed
the split of the proceeds of the robbery with GAMA. The undercover guaranteed no less than ten ‘
(10) kilograms of cocaine inside the stash house during the robbery, and wanted five (5)
kilograms of cocaine for his share of the proceeds GAMA agreed to split the cocaine obtained
during the robbery evenly.

18. The undercover offered to get GAMA a phone so that GAMA could communicate
with the undercover concerning the robbery, and then dump the phone after the robbery. The
undercover and GAMA thereafter walked to a mobile phone store. The undercover asked
GAMA if he had come to the meeting alone. GAMA stated that his “Boss” was in the nearby

diner. The undercover asked GAMA if his “Boss” would also be participating in the robbery, to

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 10 of 28

which GAMA replied, “No. My Boss just sells drugs.” The undercover asked GAMA if he
thought the other members his crew would be able to meet early the following moming. GAMA
stated that he did not know as he needed to “choose his guys” because “anyone can shoot,”
however, the proposed robbery was a “hard thing.” GAMA stated that he would advise the
undercover if a meeting on the following morning would be possible after picking his crew
members.

19. Between the dates of March 14 and March 20, 2019, the undercover and GAMA
engaged in text messages and calls to arrange a meeting on March 20. The undercover and
GAMA eventually agreed to meet on March 20, at approximately 7:00 p.m., at a hotel in Revere,
MA. On March 20, at approximately 7:18 p.m., the undercover placed a recorded phone call to
GAMA. GAMA asked if the undercover could meet him at the same location where they had
previously met on March 8. The undercover did not agree, and explained to GAMA that it
would be better if they could meet at the hotel So that the details of the robbery could be
discussed in private. GAMA advised that it would only be him and his “Boss” at the meeting
and again asked if the undercover could meet with them at the location of the previous meeting.
The undercover explained that it was imperative he meet with all of the members of GAMA’s
crew to discuss the details of the robbery and for safety purposes GAMA stated that the
undercover would not need to meet with all the members of his crew because only he and his
“Boss” had “permission” to “shoot.” They eventually agreed to meet at the hotel.

» 20. At approximately 8:49 p.m., at the hotel, the undercover activated the electronic
recording equipment on his person, as well as electronic recording equipment worn by CW-2.

The hotel room used by the undercover also had recording devices placed in it. At

10

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 11 of 28

approximately 8:52 p.m., the undercover and the CWs (CW-l and CW-2) exited the front
entrance of the hotel to meet with GAMA and his associates The undercover observed GAMA
standing near a four-door, BMW sedan. The undercover also observed two other males standing
near the BMW sedan. GAMA opened the door and COSTA exited the vehicle. After
introductions were made, GAMA suggested that they all go inside. The undercover agreed and
all parties then retumed to the undercover’s hotel room, The four individuals were identified as
COSTA, GAMA, HENRIQUE and MELO.

21. In the hotel room, GAMA introduced his associates to the undercover and CWs as
the “guys” he trusted with his “life.” During the meeting, COSTA asked the undercover what his
plan was. The undercover replied: “That’s why I’m coming to you guys You tell me how to
do i .” COSTA asked, “So you mind if we kill those people?” The undercover responded that he
did not. COSTA stated: “If they have a gun, we should kill those guys.” HENRIQUE began to
converse with COSTA in Portuguese. COSTA advised that HENRIQUE was explaining how
they needed to conduct the robbery and added that HENRIQUE stated they should try not to
“kill” the guards, however he (COSTA) thought they “should kill” the guards

22. The undercover discussed the split of the proceeds of the robbery with GAMA,
COSTA, HENRIQUE and MELO. The undercover guaranteed no less than ten (lO) kilograms
of cocaine inside the stash house during the robbery. The undercover wanted five (5) kilograms
of cocaine for his share of the proceeds The undercover asked, “You guys cool with that?”
COSTA agreed to the split. The undercover further stated that the kilos to be stolen were
“Stamped” with either a “little horse” or a “scorpion.” The undercover stated that he needed to

know that COSTA and his associates could “get rid” of the kilos so as not to be able to tell that

ll

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 12 of 28

the kilos came from the robbery. GAMA affirmed that it could be done: “That’s what we do
most the time, we cut it in half . .. or less than ....”

23. When discussing the execution of the armed robbery, GAMA stated that he
thought it would be “better” if he and his crew waited to make entry into the house until after the
undercover was inside of the house for “five (5) minutes,” so that the door would be “open.”
COSTA instructed the undercover to leave the door “unlocked.” COSTA added that they would
“maybe just kill one [of the guards]” and “grab that other guy to show [them] everything.”
COSTA also advised that he and his crew would follow the undercover to the stash house and
would leave the undercover behind in the stash house. COSTA suggested that he and his crew
meet with the undercover once more, prior to the robbery, to secure the robbery plan. The
undercover agreed. The undercover asked MELO if he was “good,” and COSTA stated that
MELO would do whatever they asked him to do.

24. The undercover asked COSTA if they all had their “straps” [guns] to which
COSTA replied, “Yeah.” The undercover stated that he would also find a location where
COSTA and his crew could bring the undercover’s allotment of five (5) kilograms of cocaine,
after they had conducted the robbery. GAMA then stated that they were going to “build a new
cartel in Massachusetts.” He stated that they could do so because they were “PCM.” GAMA
asked the undercover agent if he knew _what PCM was. The undercover replied that he did not.
GAMA responded that PCM stood for “Primeiro Comando da Massachusetts.” The undercover

57 &L

asked if they were “fuertes” (strong) and if they were a “ganga ganga” is commonly used to
refer to a gang. COSTA affirmatively acknowledged by stating that they “move a lot of drugs”

in this area.

12

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 13 of 28

PCM DRUG DEALS

25. On March 3, 2019, CW-l received text messages and a video of a Ruger .45
caliber pistol and a Kel-Tec .3 80 caliber pistol from GAMA attempting to set-up an illegal gun
deal. CW-l negotiated a price for both pistols, and told GAMA that they could meet at the Stop
and Shop in Somerville. GAMA replied that Somerville was “hot” because a rival gang recently
shot at his residence in Somerville - investigators have confirmed that such a shooting did occur
at a Somerville residence used by GAMA and COSTA. GAMA stated that they would meet at
the Stop and Shop parking lot in Malden,

26. On March 4, 2019, CW-l received a text image of crack cocaine (cocaine base)
nom GAMA. They eventually negotiated a price for 45 grams of crack cocaine. They also
agreed to meet at the Stop and Shop parking lot in Malden at 3 p.m. Prior to the deal, CW~l and
CW-2 met with agents/officers at a prearranged location and were provided with (1) an
undercover vehicle equipped with a recording device and (2) money to purchase the drugs and
firearms CW-l and CW-2 were thereafter surveilled to the meet location by agents/officers
CW-l and CW-2 parked in the Stop and Shop parking lot. The CWs observed an orange Toyota
hatchback park near the undercover vehicle; surveillance established that the vehicle was driven
by COSTA. The CWs observed GAMA exit the Toyota carrying a black box and enter their
vehicle. GAMA removed two handguns and crack cocaine from the box. The CWs examined
the handguns and the crack cocaine, and then paid GAMA. GAMA bragged about having a
major source of supply for firearms in Utah. The CWs were surveilled back to a prearranged
location by agents/officers At the location, the CWs provided agents with a substance consistent

with cocaine base and the two handguns, which were (1) a Kel-Tec, CNC Industries, model

13

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 14 of 28

P3AT, .380 caliber semi-automatic pistol (serial number JVU99), loaded with nine rounds of
ammunition, and (2) a Ruger, model SR 45, .45 caliber semi-automatic pistol (serial number
380-44557), loaded with seven rounds of ammunition Based upon a laboratory analysis, the
substance is cocaine base and has a weight of approximately 43 grams

27. On March 5, 2019, CW-l received a text nom GAMA in which GAMA offered
to sell 15 grams of crack cocaine to CW-l. CW-l negotiated a price for the drugs and arranged
to meet GAMA at the Stop and Shop parking lot in Malden on March 6. Prior to the deal, CW-l
and CW-2 met with agents/officers at a prearranged location and were provided with (1) an
undercover vehicle equipped with a recording device and (2) money to purchase the drugs CW-
l and CW-2 were thereafter surveilled to the meet location by agents/officers CW-l and CW-2
parked in the Stop and Shop parking lot. ”[he CWs observed a blue Honda CRV park near the
undercover vehicle. GAMA exited the front passenger seat and entered the rear passenger seat
of the undercover vehicle. The CWs observed GAMA remove two zip lock bags containing
what appeared to be crack cocaine from his jacket pocket. GAMA handed CW-2 the larger bag
and told the CWs that the bag had 15 grams in it. GAMA asked the CWs if they had a scale to
weigh it. They responded they did not. CW-2 handed GAMA money for the drugs The CWs
were surveilled back to a prearranged location by agents/officers Based upon a laboratory
analysis, the substance is cocaine and has a weight of approximately 13 grams

28. On March 15, 2019, CW~33 was introduced to COSTA by another cooperator in

 

3 CW-3 has requested that his/her identity not be revealed for fear of reprisal or harm to his/her

physical safety. I am aware of CW-3’s identity and have met with CW-3 personally. CW-3 has
provided accurate, truthful, and reliable information to law enforcement, including the ATF and
HIS in the past and continues to do so to the present CW-3 has a minor criminal history and no
convictions CW-3 has received money from the government and has been promised protection

14

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 15 of 28

order to purchase MDMA pills (also known as ecstasy). Prior to the deal, the cooperators met
with agents/officers at a prearranged location and were provided with (1) an undercover vehicle
equipped with a recording device and (2) money to purchase the drugs The cooperators were
thereafter surveilled to the meet location by agents/officers They drove to 46 Stearns Street in
Malden to do the deal - this location is being used by COSTA and GAMA since the gang-related
shooting at their residence in Somerville. COSTA exited 46 Stearns Street and entered the rear
of the undercover vehicle. During the deal, CW-3 told COSTA that he was interested in
purchasing a “31” (31 grams of cocaine). COSTA described his cocaine as “the best.” COSTA
put a plastic bag containing the thirty-five (35) MDMA pills on the center console. CW-3
provided COSTA with payment for the MDMA pills The CWs subsequently met with agents at
a prearranged location and provided the pills sold to CW-3 by COSTA.

29. On March 18, 2019, CW-3 (while purchasing a handgun from COSTA) arranged
to purchase 62 grams of crack cocaine nom COSTA on March 19. On March 19, CW-3
exchanged calls and text messages with COSTA. COSTA informed the CW that he had
approximately 60 grams of crack cocaine and they agreed on a price. Prior to the deal, CW-3
met with agents and was provided with (1) an undercover vehicle and (2) money for the purchase
of cocaine base. CW-3 parked his undercover vehicle (which was equipped with a recording
device) across the street from the front entrance to 46 Stearns Street in Malden, COSTA exited
the front door of 46 Stearns Street, and entered the front passenger seat of the undercover
vehicle. COSTA removed a large bag of what appeared to be crack cocaine from his jacket

pocket along with a digital scale. The CW handed COSTA money for the drugs and instructed

 

against retaliation, including possible relocation, upon disclosure of CW-3’s cooperation with
law enforcement CW-3 is also seeking immigration assistance to remain in the United States.

15

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 16 of 28

him to count the money, The CW weighed the bag of crack cocaine. COSTA told the CW if he
needed more crack cocaine he could get more next week from New Jersey. The CW was
surveilled back to a prearranged location by agents/officers and provided them with a substance
consistent with cocaine base.

Robberies Committed by PCM Members/Associates

October 18, 2018 - Boston Robberv

30. On October 18, 2018, two individuals (who were attempting to conceal their
faces) attempted to rob a market in Boston. One of the individuals displayed what appeared to
be a silver and black gun during the robbery attempt The attempted robbery failed and the
individuals fled the scene. Fingerprint evidence identified GONCALVES as one of the
individuals ln addition, investigators have reviewed security footage from the market and
identified that one of the individuals who attempted to commit the robbery appears to be
GONCALVES.

December 9, 2018 - Everett Robbe§v_

31. On December 9, 2018, in Everett, a Dominos delivery person reported that he had
been robbed at gunpoint by two males, whom the delivery person could not describe fully. The
delivery person did note that he believed that one of the robbers was speaking Portuguese (PCM
members and associates are predominately Brazilian nationals and thus speak Portuguese).
Approximately $800 in cash and the delivery person’s phone were stolen The next day, the
delivery person contacted the police and stated that he had tracked his phone to a yard in Everett,
An officer responded and identified that the phone was in a flower bed in a manner consistent

with being thrown over a nearby fence. The phone was recovered for evidence. A fingerprint

16

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 17 of 28

analysis performed by the Massachusetts State Police identified a finger print on the phone that
matches DASILVA’s prints
Janual_'y 10l 2019 - Everett Robber_'y

32. On January 10, 2019, two men were robbed at gunpoint outside a business in
Everett. The two victims were herded into the back seat of a vehicle by four individuals The
victims have identified GAMA and DASILVA as two of the individuals involved. Both victims
told law enforcement that three men in the vehicle displayed what appeared to be firearms during
the robbery. The robbers stole personal jewelry and a small amount of money from the two
victims

Januarv 14, 2019- Framir_r@am Robberv

33. On January 14, 2019, in Framingharn, two employees of Annie’s One Stop
Laundry were robbed at gunpoint The victims were contacted by an alleged customer
(subsequently identified as GONCALVES), and asked to stay late in order for GONCALVES to
allegedly pick-up a cell phone - the business sells and repairs cellular phones The victims met
with GONCALVES in the parking lot of the business The victims were told to get into a white
Nissan by GONCALVES, who Was accompanied by three other males The two victims were
forced into the back seat of the vehicle and blocked from access to either rear door. Once in the
vehicle, at least two robbers pointed what appeared to be firearms at the victims and demanded
any valuables that the victims had. A victim was able to identify one of the four robbers as I.
COSTA based on past experience with I. COSTA. The two victims were also able to identify that
the Nissan was I. COSTA’s vehicle - this vehicle has been associated with other PCM robberies

The victims were also able to subsequently identify the other individuals through means of social

17

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 18 of 28

media. The victims identified GONCALVES, DASILVA, and HENRIQUE as the individuals
that robbed them at gunpoint The victims stated that DASILVA and I-1ENRIQUE possessed
firearms during the robbery with DASILVA possessing a revolver - as discussed below, a
revolver was used by DASILVA in a later armed kidnapping
Janua§y 16, 2019- Stoughton Robbegg

34. On January 16, 2019, a home invasion robbery was conducted at an apartment in
Stoughton, MA, involving three male victims Two of the victims were the robbery victims
targeted on January 10 in Everett by PCM members/associates as discussed above, The third
victims stated that, as he and his two friends returned to an apartment in Stoughton, they
observed a white Nissan parked in the driveway of the multi-family house - this vehicle has been
identified as I. COSTA’s car and was the same vehicle used in the January 14 robbery as
discussed above. One of the victims recognized I. COSTA as one of two people seated in the
car. As the three victims opened the door to the apartment, they Were surprised by three men
standing inside the apartment The victims identified two of the men as DASILVA and
HENRIQUE. Per the victims, DASILVA was armed with a revolver and pointed it at the three
victims The third individual did the talking and made each man lift their shirts to show they
were unarmed. The third individual ordered one of the victims to pay DASILVA $100. The

victim paid the money and eventually the three robbers left.
Ja_nuarv 17. 2019 - Weymouth Robbe;v_

35. On January 17, 2019, three males robbed a Weymouth Mobil gas station at gun
point and stole cash, cigarettes and other items During the robbery, the gas station attendant

was struck with a revolver and inj ured. After the robbery, as the assailants made their escape,

18

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 19 of 28

one of robbers shot himself, or was shot by his co-conspirator, as the victim heard a gunshot, and
responding officers recovered a bloody sandal. A short time later, Weymouth detectives were
contacted by Boston Police officers when a juvenile arrived at a Boston hospital seeking
treatment for a gunshot wound. The juvenile was brought to the hospital by I. COSTA. BPD
officers seized I. COSTA’s clothes which had blood on them - they also matched the type of
clothes as one of the assailants per surveillance camera footage. Inside the juvenile’s jacket was
an identification card bearing the name Edson DASILVA. Following the Weymouth robbery,
HENRIQUE admitted to CW-4 that HENRIQUE had intended to do the gas station robbery with
DASILVA and the others, and had eased the gas station in preparation for the robbery, but had

not been able to go the day of the robbery.
Januarv 23, 2019 - Marlborough Robberv

36. On January 23, 2019, in Marlborough, a victim and his girlfriend arranged to meet
with MELO at a restaurant parking lot regarding a car that the victim had bought from MELO -
the car had stayed registered in MELO’s narne. Based on reports from the victims MELO
arrived in I. COSTA’s Nissan, and the Nissan blocked the victims’ vehicle. Four males got out
of the vehicle, including MELO and GONCALVES as identified by the victims The males
yelled at the two victims to get out of their car, and GONCALVES pointed what appeared to be a
silver and black firearm at them. The victims left their car. The robbers took the car, along with
property in the car. Later that day, GONCALVES was arrested with l. COSTA in I. COSTA’s

Nissan in Revere. A silver and black pellet gun was recovered from the Nissan.

19

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 20 of 28

Februa[y 7, 2019 - Peabody/Revere/Maynard Armed Kidnap_ping

37. On February 7, 2019, DASILVA and HENRIQUE were involved in the
kidnapping of a juvenile female victim, who they believed could help them target a rival gang
member for violence. The victim was lured out of a residence in Peabody by HENRIQUE and
DASILVA, then taken to a residence in Revere used by the PCM gang, before eventually being
taken to a residence in Maynard, MA, where she was held at gunpoint and threatened by
DASILVA. CW-4 was present during the kidnapping and alerted the ATF once CW-4 was able
to do so safely.“ CW-4 informed agents that DASILVA and HENRIQUE were involved in the
kidnapping and that DASILVA had a revolver Which he pointed at the victim during the
kidnapping The victim also implicated DASILVA as kidnapping her and that DASILVA
pointed a revolver at her on more than one occasion during the kidnapping A third witness
provided police with a statement identifying both DASILVA and HENRIQUE as being involved.
The third witness also informed officers that when HENRIQUE left the Maynard residence with
the witness before police arrived, HENRIQUE expressed regret as to their actions with the
victim. The third witness also briefly saw a handgun on the floor of the vehicle used in the
kidnapping

38. Maynard Police officers established surveillance at the location where the
kidnapping victim was being held. Police apprehended a juvenile male exiting the locationl

This juvenile male was found to be in possession of a Smith & Wesson, model 36, .38 caliber

 

4 CW-4 has requested that his/her identity not be revealed for fear of reprisal or harm to his/her
physical safety. I am aware of CW-4’s identity. Agents have also met with CW-4 in person
CW-4 lacks immigration status and is in removal proceedings With no order of removal entered.
CW-4 has received monetary benefits

20

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 21 of 28

revolver (serial number 375 597). The firearm was unloaded - rounds for the revolver were
subsequently recovered from the Maynard residence. A police tactical team eventually gained
entry to a second floor apartment at the Maynard residence, and found DASILVA and the victim
in a bedroom. DASILVA was arrested. DASILVA was interviewed, after receiving Miranda
warnings and confessed to possessing the firearm that was recovered from the male juvenile.
DASILVA also admitted that he was present in Peabody earlier in the day. He did not admit to
the kidnapping

39. Based on the foregoing there is probable cause to believe that each of the
defendants agreed with each other and others known and unknown that a conspirator would
conduct or participate in the conduct of the affairs of the PCM association-in-fact enterprise by
engaging in two or more acts of racketeering as required by 18 U.S.C. § l962(d). Therefore,
there is probable cause to believe that all of the defendants have conspired to violate 18 U.S.C. §
l962(c) in violation of 18 U.S.C. § l962(d).

PCM ILLEGAL FIREARMS SALES

40. On Novembcr 28, 2018, CW-l and CW-2 made a controlled purchase of a
handgun from GAMA and COSTA in Malden Prior to the controlled purchase, ATF agents met
with and searched the CWs for contraband with negative results Agents equipped the CWs with
a vehicle containing a recording device which recorded in both audio and video; the device
Worked properly and recorded the transaction with GAMA. Surveillance personnel were
assigned to the area of the Stop and Shop parking lot in Malden, The CWs were under constant
surveillance by agents/officers during the operation GAMA and COSTA arrived at the parking

lot in a rental vehicle. GAMA entered the undercover vehicle. CW-l purchased a handgun and

21

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 22 of 28

ammunition from GAMA. The CWs left the area, and were kept under surveillance as they
proceeded to a prearranged meeting site. A Malden Police Department marked vehicle stopped
GAMA and COSTA for a traffic violation shortly after they left the parking lot. COSTA
provided the uniformed officer with a valid Massachusetts driver’s license. GAMA provided a
false name. At the meeting site, the CWs provided agents with a Smith & Wesson, model 38
Airwcight, .38 caliber revolver (serial number 1503213), and three rounds of ammunition

4l. On December 14, 2018, CW-l and CW-2 made a controlled purchase of a
handgun from GAMA in Somerville. Prior to the controlled purchase, ATF agents met with and
searched the CWs for contraband with negative results Agents equipped the CWs with a vehicle
containing a recording device which recorded in both audio and video; the device worked
properly and recorded the transaction with GAMA. Surveillance personnel Were assigned to the
area of the Stop and Shop parking lot in Somerville. The CWs were under constant surveillance
by agents/officers during the operation GAMA and another male (the driver) arrived at the
parking lot in a red Honda Civic. GAMA entered the undercover vehicle. CW-2 purchased a
handgun from GAMA. During the buy, GAMA told the CWs that he was a founding member of
PCM. The CWs left the area, and were kept under surveillance as they proceeded to a
prearranged meeting site. At the meeting site, the CWs provided agents with a Davis Industries,
model P-380, .380 caliber pistol with an obliterated serial number. Based upon a review of the
seized firearm by the ATF, the firearm possessed by GAMA (who is an alien illegally present in
the United States) was manufactured outside of Massachusetts, and, therefore, traveled in

interstate or foreign commerce.

42. On December 28, 2018, CW-l and CW-2 made a controlled purchase of a handgun

22

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 23 of 28

from GAMA in Somerville. Prior to the controlled purchase, ATF agents met with and searched q
the CWs for contraband with negative results Agents equipped the CWs with a vehicle
containing a recording device which recorded in both audio and video; the device worked
properly and recorded the transaction with GAMA. Surveillance personnel were assigned to the
area of the Stop and Shop parking lot in Somerville. The CWs were under constant surveillance
by agents/officers during the operation Surveillance personnel observed GAMA arrive on foot
from an entrance at the rear of the parking lot GAMA entered the undercover vehicle. CW-2
purchased a handgun from GAMA. During the buy, GAMA asked the CWs to set up a drug
robbery for his gang to commit The CWs left the area, and were kept under surveillance as they
proceeded to a prearranged meeting site. At the meeting site, the CWs provided agents with a
Bersa, Thunder 9 Ultra Compact Pro, 9mm pistol (serial number 999407). Based upon a review
of the seized firearm by the ATF, the firearm possessed by GAMA (who is an alien illegally
present in the United States) was manufactured outside of Massachusetts, and, therefore, traveled
in interstate or foreign commerce.

43. On January 16, 2019, CW-l and CW-2 made a controlled purchase of a handgun
and ammunition from GAMA in Somerville. Prior to the controlled purchase, ATF agents met
with and searched the CWs for contraband with negative results Agents equipped the CWs with
a vehicle containing a recording device which recorded in both audio and video; the device
worked properly and recorded the transaction with GAMA. Surveillance personnel were assigned
to the area of the Stop and Shop parking lot in Somerville. GAMA entered the undercover
vehicle. CW-2 purchased a handgun and ammunition nom GAMA. During the buy, GAMA

continued to pressure the CWs to set up a drug robbery for his gang to commit GAMA bragged

23

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 24 of 28

that he had ten gang members, including one member who was Wanted for murder in Brazil,
prepared to commit the robbery. GAMA also talked about a drug robbery that he recently
corrunitted in Connecticut with his gang. GAMA told the CWs that he and his gang associates
had robbed a drug dealer, and that GAMA had held the drug dealer’s daughter at gunpoint during
the robbery by putting a gun to her head. At the meeting site, the CWs provided agents with a
Llama, Especial, .22LR caliber pistol (serial number 35417), and five rounds of .22LR caliber
ammunition Based upon a review of the seized firearm by the ATF, the firearm possessed by
GAMA (who is an alien illegally present in the United States) was manufactured outside of
Massachusetts, and, therefore, traveled in interstate or foreign commerce

44. On January 23, 2019, CW-l and CW-2 made a controlled purchase of a 12 gauge
sawed-off shotgun and ammunition from GAMA in Somerville. Prior to the controlled purchase,
ATF agents met with and searched the CWs for contraband with negative results Agents
equipped the CWs with a vehicle containing a recording device which recorded in both audio and
video; the device worked properly and recorded the transaction with GAMA. GAMA met the
CW’s at the same Somerville parking lot as prior deals GAMA arrived at the lot in a black
Honda Civic. Surveillance personnel observed several unidentified persons in the black Honda
Civic. GAMA entered the undercover vehicle CW-2 purchased a sawed-off shotgun and
ammunition from GAMA. GAMA told the CWs that he and his associates in the car were
delivering drugs and were armed. The CWs attempted to meet with GAMA’s associates but
GAMA told them that his “Boss” was very careful and did not want to meet people At the
meeting site, the CWs provided agents with a High Standard Arms, model 20, 12 gauge, pump

action, sawed-off shotgun (overall length of 24 ‘/2 inches and a barrel length of 13 7/8 inches),

24

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 25 of 28

manufactured with no serial number, and three rounds of ammunition Based upon a review of
the seized firearm by the ATF, the firearm possessed by GAMA (who is an alien illegally present
in the United States) was manufactured outside of Massachusetts, and, therefore, traveled in
interstate or foreign commerce

45. On February 12, 2019, CW-l and CW-2 made a controlled purchase of a handgun
and approximately 31 grams of cocaine from GAMA in Somerville. Prior to the controlled
purchase, agents met with and searched the CWs for contraband with negative results Agents
equipped the CWs with a vehicle containing a recording device which recorded in both audio
and video; the device worked properly and recorded the transaction with GAMA. Agents then
provided CW-2 with official government funds in order to purchase the handgun and cocaine '
Surveillance personnel were assigned to the area of the Stop and Shop parking lot in Somerville.
GAMA entered the undercover vehicle CW-2 purchased a handgun and cocaine from GAMA.
GAMA bragged about a burglary he and his gang recently committed GAMA told the CWs he
and his gang were ready to do anything for money, including “kill.” GAMA bragged that his
gang killed a person for $4,000. At the meeting Site, the CWs provided agents with a Colt, 1911
US Anny, .45 caliber pistol (serial number 2485 89), and approximately 31 grams of what
appeared to be cocaine Based upon a review of the seized firearm, the firearm possessed by
GAMA (who is an alien illegally present in the United States) was manufactured outside of
Massachusetts, and, therefore traveled in interstate or foreign commerce

46. On March 13, 2019, GAMA sent a text picture of a Remington, .380 caliber pistol
and three loaded magazines to CW-l. CW-1 negotiated a deal for the gun and ammunition

They agreed to meet on March 14 at the Stop and Shop parking lot in Malden On March 14,

25

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 26 of 28

GAMA sent a text that he could not meet the CWs Later that evening, GAMA sent a text
picture of a .3 80 caliber pistol to CW-l. The CW negotiated a price for the gun They agreed to
meet on March 15 at the Stop and Shop parking lot in Malden Prior to the controlled purchase,
ATF agents met with and searched the CWs for contraband with negative results Agents
equipped the CWs with a vehicle containing a recording device which recorded in both audio
and video; the device worked properly and recorded the transaction with GAMA. On March 15,
2019, CW-l and CW-2 observed a dark colored BMW sedan leave a parking spot in the main
parking lot and drive directly to the undercover vehicle The CWs observed COSTA (driver) and
GAMA (passenger) in the BMW. GAMA entered the rear of the undercover vehicle GAMA
removed a black handgun from his jacket pocket and handed it to CW-2, who examined the
handgun and then paid GAMA for the gun The CWs observed GAMA return to the BMW
sedan and leave the parking lot with COSTA. Following the deal, the CWs provided agents
with a Smith & Wesson, Bodyguard, .3 80 caliber pistol (serial number EAM0413).

47. On March 17, 2019, COSTA sent a text picture of a .32 caliber pistol to CW-3.
The CW negotiated a price for the gun The CW and COSTA arranged to meet at COSTA’s
residence on Stearns Street in Malden, Prior to the controlled purchase, ATF agents met with
and searched the CW for contraband with negative results Agents equipped the CW with a
vehicle containing a recording device which recorded in both audio and video; the device worked
properly and recorded the transaction with COSTA. On March 18, the CW drove directly to
Stearns Street and parked the undercover vehicle across the street from 46 Stearns Street
COSTA exited the front door of 46 Stearns Street carrying a white plastic shopping bag and

entered the undercover vehicle The CW examined the handgun (a .32 caliber Mauser pistol,

26

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 27 of 28

bearing serial number 865754) in the bag and paid COSTA for the gun The CW told COSTA he
preferred new guns and asked COSTA if he could get him/her a new Glock pistol. COSTA
indicated he could. COSTA told the CW the 62 grams of crack cocaine he ordered for the CI
would arrive that night from New Jersey.

48. On April 13, 2019, COSTA contacted CW-3 regarding the purchase of a firearm
and multiple magazines The CW negotiated a price for the gun The CW and COSTA arranged
to meet in Chelsea to do the deal. Prior to the controlled purchase, ATF agents met with and
searched the CW for contraband with negative results Agents equipped the CW with a vehicle
containing a recording device which recorded in both audio and video; the device worked
properly and recorded the transaction with COSTA. On March 18, the CW drove directly to
Addison Street in Chelsea. COSTA entered the undercover vehicle and provided the CW with a
handgun and multiple magazines for the handgun The CW examined the handgun and paid
COSTA for the gun The CW thereafter met with agents at a prearranged location and provided
the agents with a Springfield Axmory, Xl)S, 9mm pistol (serial number XS930548) and multiple
magazines for the handgun

49. Based on a review of ATF records, neither GAMA nor COSTA has a federal

firearms license which allows them to sell firearms

27

Case 1:19-mj-06290-I\/|PK Document 4-1 Filed 04/24/19 Page 28 of 28

CONCLUSION
50. Based on the information described above, I have probable cause to believe that
the defendants as identified above have committed federal crimes as identified above In light of
the violent crimes committed by the defendants as well as their association with fireanns, l
further request that agents/officers be allowed to execute any arrest or search warrants without

knocking and announcing as such actions would potentially place executing agents/officers in

danger.

Swom to under the pains and penalties of perjury,

Oinfi ,U§\-/

PEir]Er'r rthL`i'GAi¢

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

 

 

28

